  Case: 1:14-cv-10150 Document #: 688 Filed: 08/18/20 Page 1 of 3 PageID #:46148




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 IN RE OPANA ER ANTITRUST                               MDL No. 2580
 LITIGATION
                                                        Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                              Hon. Harry D. Leinenweber

 All Actions                                            PUBLIC VERSION


                 DECLARATION OF ANDREW C. CURLEY IN SUPPORT
                  OF REPLIES IN SUPPORT PLAINTIFFS’ MOTIONS
                     TO EXCLUDE VARIOUS EXPERT OPINIONS

       I, Andrew C. Curley, subject to the penalties of perjury, do hereby declare that I am a

shareholder in the law firm Berger Montague PC, counsel for Direct Purchaser Class Plaintiffs. I

am admitted to practice law in the Commonwealth of Pennsylvania. I am admitted pro hac vice

in this matter. I submit this declaration in support of Plaintiffs’ replies in support of (a)

Plaintiffs’ Daubert Motion to Exclude Certain Expert Opinions Concerning Patents and Lawsuits

That Post-Date the Challenged Reverse Payment Agreement; (b) Plaintiffs’ Daubert Motion to

Exclude One of the Opinions of Dr. Reza Fassihi; (c) Plaintiffs’ Daubert Motion to Exclude

Certain Opinions of Dr. Sumanth Addanki; (d) Plaintiffs’ Daubert Motion to Exclude the Expert

Opinions of Dr. Jody L. Green; and (e) Plaintiffs’ Daubert Motion to Exclude the Expert Opinion

of Dr. Louis Berneman Regarding “Fair Value.”

       1.      Attached as Exhibit 91 is a true and correct copy of Defendants’ Notice of Joint

Motion, Joint Motion, and Memorandum of Points and Authorities in Support of Joint Motion to

Dismiss Plaintiffs’ Complaints filed in In re Lidoderm Antitrust Litigation, MDL Docket No. 14-

md-02521-WHO on July 28, 2014, ECF No. 95.
  Case: 1:14-cv-10150 Document #: 688 Filed: 08/18/20 Page 2 of 3 PageID #:46149




       2.      Attached as Exhibit 92 is a true and correct copy of Negotiators are Born and

Bred: Berneman’s 10 Rules for Principled Negotiation by Louis Berneman, dated June 28, 2017.

       3.      Attached as Exhibit 93 is a true and correct copy of Civil Docket Sheet for

Cephalon, Inc. v. Mylan Pharmaceutical, et al., Docket No. 2:03-cv-01394 in the District of

New Jersey.

       4.      Attached as Exhibit 94 is a true and correct copy of excerpts of the October 24,

2019 deposition transcript of Reza Fassihi.

       5.      Attached as Exhibit 95 is a true and correct copy an Order dated June 6, 2017 and

executed by the Honorable Mitchell S. Goldberg in Apotex, Inc., v. Cephalon, Inc., et al., Docket

No. 2:06-cv-2768 in the Eastern District of Pennsylvania.

       6.      Attached as Exhibit 96 is a true and correct copy of an excerpt of the transcript of

the June 27, 2019 deposition of John R. Tupman.

       7.      Attached as Exhibit 97 is a true and correct copy of the Financial Accounting

Standard Board, Statement No. 157.

       8.      Attached as Exhibit 98 is a true and correct copy of an excerpt of the transcript of

the October 8, 2019 deposition of Jody Lynn Green.

       I declare under penalty of perjury that the foregoing is true and accurate. Executed this

4th day of August 2020 at Wynnewood, Pennsylvania.



                                                     /s/ Andrew C. Curley
                                                     Andrew C. Curley




                                                 2
  Case: 1:14-cv-10150 Document #: 688 Filed: 08/18/20 Page 3 of 3 PageID #:46150




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, a true copy of the foregoing was filed with the

Clerk of Court under seal by ECF and served on counsel of record in this action via an emailed

ShareFile link.

                                                       /s/ Andrew C. Curley
                                                       Andrew C. Curley
